            Case 3:20-cv-02492-VC Document 49 Filed 09/09/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


 GREGORY JODI JELOUDOV,                             Case No. 20-cv-02492-VC
                  Plaintiff,
                                                    RE OPPOSITION TO MOTION TO
           v.                                       DISMISS EXHIBIT FILINGS
 WELLS FARGO BANK N.A,                              Re: Dkt. Nos. 41, 42, 43, 44, 45, 46, 47
                  Defendant.

          Jeloudov’s filings at Docket Numbers 41, 42, 43, 44, 45, 46, and 47 do not comply with

Judge Chhabria’s Standing Order for Civil Cases. See Standing Order ¶ 24. Each exhibit should

be filed as a separate PDF. Jeloudov shall refile his opposition motion with all exhibits by the

close of business September 16, 2020. Jeloudov (1) shall use the filing event “Other Documents”

→ “Amended Document (NOT Motion),” (2) shall link the document to the noncompliant filing,

and (3) shall rename the filing appropriately. This order has no impact on the previously filed

briefs.


          IT IS SO ORDERED.

Dated: September 9, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
